           Case 1:20-cv-09268-CM Document 2 Filed 11/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GERRY ALAN KING,

                             Plaintiff,                            20-CV-9268 (CM)

                     -against-                        ORDER DIRECTING PAYMENT OF FEE
                                                      OR IFP APPLICATION AND PRISONER
DONALD TRUMP, ET AL.,                                          AUTHORIZATION

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, currently incarcerated at Green Haven Correctional Facility, brings this action

pro se. To proceed with a civil action in this Court, a prisoner must either pay $400.00 in fees – a

$350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to proceed in

forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP application and a

prisoner authorization. See 28 U.S.C. §§ 1914, 1915.

       If the Court grants a prisoner’s IFP application, the Prison Litigation Reform Act requires

the Court to collect the $350.00 filing fee in installments deducted from the prisoner’s account.

See 28 U.S.C. § 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of

fees must therefore authorize the Court to withdraw these payments from his account by filing a

“prisoner authorization,” which directs the facility where the prisoner is incarcerated to deduct

the $350.00 filing fee 1 from the prisoner’s account in installments and to send to the Court

certified copies of the prisoner’s account statements for the past six months. See 28 U.S.C.

§ 1915(a)(2), (b).




       1
         The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
              Case 1:20-cv-09268-CM Document 2 Filed 11/05/20 Page 2 of 2




         Plaintiff submitted the complaint without the filing fees or a completed IFP application

and prisoner authorization. Within thirty days of the date of this order, Plaintiff must either pay

the $400.00 in fees or submit the attached IFP application and prisoner authorization forms. If

Plaintiff submits the IFP application and prisoner authorization, they should be labeled with

docket number 20-CV-9268 (CM). 2

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff fails to comply with this order within

the time allowed, the action will be dismissed.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant

demonstrates good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:       November 5, 2020
             New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




         2
          Plaintiff is cautioned that if a prisoner files an action that is dismissed as frivolous or
for failing to state a claim, the dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who
receives three “strikes” cannot file actions in forma pauperis as a prisoner, unless he is under
imminent danger of serious physical injury, and must pay the filing fee at the time of filing any
new action.

                                                  2
